United States Court of Appeals
           for the Fifth Circuit                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                             August 24, 2022
                           No. 21-20140
                                                             Lyle W. Cayce
                                                                  Clerk
United States of America,

                                                     Plaintiff—Appellee,

                               versus

Andres Vargas,

                                                  Defendant—Appellant.


            Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 4:20-CR-80-1


        ON PETITION FOR REHEARING EN BANC

        (Opinion May 31, 2022, 5 Cir., 2022, 35 F.4th 936)

Before Richman, Chief Judge, and Jones, Smith, Stewart,
Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
Costa, Willett, Ho, Duncan, Engelhardt, Oldham, and
Wilson, Circuit Judges.
                                  No. 21-20140




Per Curiam:
       A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will
specify a briefing schedule for the filing of supplemental briefs. Pursuant to
5th Circuit Rule 41.3, the panel opinion in this case dated May 31, 2022, is
VACATED.




                                       2